Citation Nr: 0018299	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for symptoms of the 
bladder as manifestations of an undiagnosed illness.  

2.  Entitlement to service connection for prostatic 
hypertrophy with bladder symptoms on a direct basis.

3.  Entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for chronic fatigue 
syndrome on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
August 1961 and from June 1991 to January 1992.  His DD Form 
215 (which corrected his DD Form 214) indicates that he 
served in Southwest Asia from July 1991 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
fatigue and bladder symptoms as manifestations of an 
undiagnosed illness.  

In December 1998, the Board remanded these issues to the RO 
for further development.  Regrettably, the issue of 
entitlement to service connection for fatigue as a 
manifestation of an undiagnosed illness requires additional 
development and will be addressed in the Remand portion of 
this decision.  

The direct service connection issues were addressed in the 
latest Supplemental Statement of the Case dated in September 
1999, and there has been a timely substantive appeal to these 
issues.

It appears that the veteran may be raising a claim for 
service connection for Hepatitis C.  The RO has not had the 
opportunity to adjudicate this issue and it has not been 
certified for appellate review.  It is referred to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.  

2.  The veteran has submitted some evidence that he currently 
has bladder symptoms as a chronic disability which is related 
to an undiagnosed illness; the claim is plausible.  

3.  It is not at least as likely as not that the veteran has 
bladder symptoms resulting from an undiagnosed illness.  

4.  The veteran's claim that he has prostatic hypertrophy 
which had its onset in military service is not plausible.

5.  The veteran's claim that he has chronic fatigue syndrome 
which had its onset in military service is not plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim for service connection for bladder symptoms as a 
chronic disability resulting from an undiagnosed illness.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

2.  Service connection for bladder symptoms as a chronic 
disability resulting from an undiagnosed illness, is not 
warranted.  38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

3.  The veteran's claim of service connection for prostatic 
hypertrophy is not well grounded.  38 U.S.C.A. § 5107 (1991).

4.  The veteran's claim of service connection for chronic 
fatigue syndrome is not well grounded.  38 U.S.C.A. § 5107 
(1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in March 1961, the 
veteran was seen for complaints of right flank pain, urinary 
frequency, and burning for the prior three days.  He noted 
that he had had similar symptoms off and on for the prior 
year.  He had no history of gonococci or urethritis.  Upon 
examination, there was tenderness on the right side, and the 
veteran's prostate was found to be enlarged, boggy and 
tender.  Prostatitis was diagnosed.  On a referral sheet for 
consultation, the provisional diagnosis was noted to be 
prostatitis, rule out pyelonephritis.  The veteran continued 
to seek treatment for pain in his right flank in late March 
1961, and in April 1961.  Prior to a quadrennial examination 
in September 1980, the veteran reported that in May 1970, he 
had undergone surgery for acute appendicitis.  At that time, 
a nonmalignant tumor on the right side was removed as was his 
right kidney.  Service medical records for the years prior to 
and during the veteran's active service during Gulf War 
document no treatment for any urinary symptoms.  A rectal 
examination in November 1991 was negative.  

A VA Form 10-9009A, "Persian Gulf Registry Code Sheet," 
dated in August 1993, indicates that the veteran's chief 
complaints were rashes, decreased energy, and joint aches.  
Clinical evaluation revealed erythematous patches on the 
veteran's face and around his ankles.  The examiner diagnosed 
rash and arthralgias.  

A VA Consultation Report, dated in August 1993, indicates 
that the veteran was seen for an evaluation of his complaints 
of fatigue, skin rashes, and arthralgias since serving in the 
Persian Gulf.  Physical evaluation was essentially 
unremarkable.  There was no evidence of active arthritis, 
psoriasis, rheumatoid arthritis, gout, or Reiter's syndrome.  
The physician stated that, given the veteran's long history 
of multiple joint surgeries, the assessment was most likely 
traumatic arthritis.  Tylenol was prescribed.  

At a VA examination in January 1995, the veteran reported 
that for the past two or three years, he had some urinary 
frequency, voiding as often as every two to three hours 
during the day.  However, there had been no nocturia, 
burning, stinging or blood in the urine.  An extensive 
laboratory report revealed no abnormally high or low 
readings.  The diagnoses included urinary frequency, cause 
undetermined.  

A private medical record, dated in February 1996, indicates 
that the veteran was seen for complaints of difficulty after 
urination for the past three years.  He felt like he had to 
go again immediately after urinating.  His flow was good.  
Clinical evaluation revealed that the prostate was mildly 
enlarged, and there was some mild irregularity in the right 
prostate capsule.  There were no other masses.  He was 
scheduled for an appointment with a urologist.  

In a March 1996 letter, Edward O. Janosko, M.D., related that 
the veteran had been under his care for prostatism.  He 
prescribed Hytrin for the veteran due to his inability to 
empty his bladder.  

In a September 1996 statement, the veteran reported that he 
did not have any records for lost time for work, but he 
retired on May 1, 1995, due to fatigue and muscle pain.  The 
separation was voluntary.  He continued to experience 
fatigue, bladder symptoms, and joint pain.  In an attachment, 
he explained that he reported his complaints of fatigue and 
bladder problems to the VA and nothing was done.  A private 
physician put him on medication for his bladder symptoms.  

In a January 1999 statement, the veteran related that he has 
had problems with his bladder since 1960-1961.  His urination 
was irregular and the condition worsened while he was in the 
Persian Gulf.  He reported the problem to his family doctor 
in October 1997.  Presently, he was treated with a daily dose 
of Hytrin.  

At a VA contract examination in May 1999, the veteran 
complained of symptoms of the bladder.  In August 1991, he 
began to have difficulty with his stream, and experienced 
frequent urination.  An examination revealed an enlarged 
prostate.  He typically urinated as many as 14 times in a 24 
hour period.  He had to go at night two to three times.  
Occasionally, he experienced incontinence at night.  He did 
not have any pain with urination, and had no trouble holding 
his urine during the day.  He had no recurrent history of 
urinary tract infections, and no catheterization, dilatation 
or drainage procedures were required.  Examination of the 
prostate revealed that it was enlarged.  Clinical evaluation 
was otherwise unremarkable.  The physician concluded that the 
veteran's bladder symptoms were due to the prostatic 
hypertrophy.  

II.  Analysis

Service Connection for Prostatic Hypertrophy
and Chronic Fatigue Syndrome on a Direct Basis.

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The threshold question to be addressed, in any case, is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If he has not, the claim must fail, and 
there is no further duty to assist in any development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).

The Court of Appeals for Veterans Claims has also held that 
in order to establish a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to 
satisfy this third prong.  See Elkins v. West, 12 Vet. App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table), and Epps, supra.  Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

It is the Board's conclusion that the veteran has failed to 
submit evidence of a well-grounded claim for service 
connection for prostatic hypertrophy and chronic fatigue 
syndrome.  While there is a current diagnosis of these 
disabilities, the veteran has failed to provide medical 
evidence of a relationship between any such disabilities and 
military service as required by Caluza.  He has also failed 
to provide medical evidence relating the chronic fatigue 
syndrome and prostatic hypertrophy to post service 
symptomatology.  See Savage.  While the veteran opined that 
prostatic hypertrophy is related to the prostate problems he 
suffered from in service and that chronic fatigue syndrome 
had its onset in service, his opinion as to etiology is 
insufficient to establish service connection.  The Court has 
held that lay persons cannot provide testimony where an 
expert opinion is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Nothing in the claims file indicates that 
the appellant is a health care professional, and there is no 
indication that he is a physician or otherwise has any 
specialized training or knowledge in the science of 
determining etiologies of any existing medical condition.  
Therefore, the opinion he has offered is beyond his 
competence to make.  Black v. Brown, 10 Vet. App. 279 (1997).  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of that claim.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  If a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Accordingly, as a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim concerning entitlement to service 
connection for prostatic hypertrophy and chronic fatigue 
syndrome on a direct basis must be denied.

Service Connection for Symptoms of the Bladder
as a Manifestation of an Undiagnosed Illness.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:  
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.  
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.  
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.  
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs or symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
(c)	Compensation shall not be paid under 
this section:  
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section:  
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War.  
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.  

38 C.F.R. § 3.317 (1999).  

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

Initially, the Board notes that the veteran's DD Form 215 
reflects that he served in the Southwest Asia theater of 
operations from July 1991 to November 1991.  Accordingly, the 
Board finds that the veteran had active military service in 
the Southwest Asia theater of operations during the Gulf War.  

The veteran's claim for service connection for bladder 
symptoms as a chronic disability resulting from an 
undiagnosed illness is well grounded.  The veteran has 
submitted medical evidence of a nexus, i.e., the January 1995 
examination report in which the examiner diagnosed urinary 
frequency, cause undetermined, which suggests a relationship 
between the veteran's bladder symptoms and a condition for 
which the VA examiner did not ascribe a known clinical 
diagnosis.  This examination report, then, constitutes at 
least some evidence suggesting a nexus between the veteran's 
bladder symptoms and an undiagnosed illness.  Hence, the 
claim is well grounded.  Furthermore, the Board finds that 
all evidence necessary for adjudication of this claim has 
been obtained and that the VA has satisfied its duty to 
assist.  

When analyzing the claim on the merits, however, the Board 
notes that although the veteran has complained of having had 
these symptoms since his service in the Gulf War, and he has 
undergone numerous examinations during which he complained of 
these symptoms, there has been no medical evidence submitted 
of a nexus between the reported symptoms and any chronic 
undiagnosed illness.  In fact, upon examination for VA 
purposes in May 1999, the veteran was diagnosed as having 
urinary frequency due to prostatic hypertrophy, which is a 
known clinical diagnosis.  Accordingly, service connection 
for bladder symptoms as a manifestation of an undiagnosed 
illness is denied.  


ORDER

Entitlement to service connection for bladder symptoms as a 
chronic disability resulting from an undiagnosed illness is 
denied.  

Entitlement to service connection for prostatic hypertrophy 
on a direct basis is denied.  

Entitlement to service connection for chronic fatigue 
syndrome on a direct basis is denied.  

REMAND

It appears that the issue of service connection for fatigue 
as a manifestation of an undiagnosed illness has been 
returned to the Board for decision despite the fact that the 
evidentiary development requested in the December 1998 Remand 
has not been fully accomplished.  The veteran's 
representative noted this fact in his January 2000 Written 
Brief Presentation.  The United States Court of Appeals for 
Veterans Claims has definitively held that the Board must 
remand any case in which there has been a failure to comply 
with directions in an earlier Board remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The RO clearly made an effort to fulfill all the development 
requested by the Board in the December 1998 remand.  However, 
the May 1999 contract examiner did not fully answer the 
Board's questions relating to the veteran's complaints of 
fatigue.  In particular, the examiner stated the veteran 
exhibited "no objective findings to account for the 
veteran's fatigue except that he formed antibodies against 
Hepatitis C; " all symptoms were subjective.  He concluded 
that it was his impression that "[the veteran] had chronic 
fatigue syndrome."  However, a diagnosis of chronic fatigue 
syndrome requires that certain findings be present in order 
to arrive at this diagnosis for VA purposes.  It does not 
appear that the examiner addressed all the necessary 
findings.  Therefore, it remains unclear whether the veteran 
has been diagnosed with chronic fatigue syndrome as defined 
by VA regulation, or whether he has chronic fatigue symptoms 
that may be attributed to an undiagnosed illness.  

The Board notes that the pertinent VA regulation concerning 
the diagnosis of chronic fatigue syndrome reads as follows:  

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and


(3)  six or more of the following: 
(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (1999).  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should contact the veteran and 
obtain the names and addresses of all medical 
care providers who have treated the veteran 
for fatigue since May 1999.  After securing 
the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  The veteran 
should also be advised to submit any 
additional indicators of disability with 
regard to his fatigue, including, evidence of 
time lost from work or evidence affirming 
changes in his appearance, physical abilities 
and emotional attitude, etc.  

2.  The RO should obtain the veteran's 
complete VA outpatient treatment records since 
May 1999.  Once obtained, all records must be 
associated with the claims folder.  
3.  Following completion of the above 
development, the veteran should be afforded a 
general medical examination with regard to his 
claim concerning fatigue as a chronic 
disability due to an undiagnosed illness.  The 
claims folder and a copy of this REMAND must 
be made available to and be reviewed by the 
examiners prior to the examinations.  

The examiner should ascertain the veteran's 
work history, including the number of jobs 
worked simultaneously and the hours worked per 
week.  Based upon a review of the evidence of 
record, the clinical examination, and any 
laboratory tests accomplished, the examiner 
should state for the record whether it is at 
least as likely as not that the veteran has 
chronic fatigue syndrome (see criteria listed 
above) or whether it is at least as likely as 
not that his complaints of fatigue are 
attributable to another known diagnostic 
entity, to an undiagnosed illness, or to 
normal fatigue based on his lifestyle.  It is 
imperative that the physician address the 
presence or absence of the objective 
manifestations of chronic fatigue syndrome as 
set forth in the regulation cited above.  If 
attributable to an undiagnosed illness, the 
examiner should specify the objection 
indications of chronic disability used as a 
basis to determine that chronic fatigue 
exists.  All opinions expressed should be 
supported by reference to pertinent evidence 
of record and the clinical evaluation.  

4.  When the above development has been 
completed, the issue of entitlement to service 
connection for fatigue as a manifestation of 
an undiagnosed illness should be readjudicated 
by the RO.  If the determination remains 
adverse to the veteran, he and his 
representative should be issued a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

